Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Amendment
The amendment filed on 01/26/2022 has been entered into this application. Claims 9-12 and 15 are canceled.
Response to Arguments
Applicant’s arguments/remarks, (see pages 6-7), filed on 01/26/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claims 9-12 and 15 are canceled.

Allowable Subject Matter
Claims 1-8, 13-14, 16 and 17 are allowed. 
As to claims 1-8, 13-14, 16 and 17, the examiner’s statement of reasons for allowance is indicated in the previous Official Action dated September 16, 2021.
The closest prior art reference of Grinberg et al. (2007/0089625 A1) and Tabuchi et al. (2007/0181024 A1) discloses an arrangement for checking a printing cylinder for defects in an engraved cylinder surface of the printing cylinder, with an optical capture unit. However, Grinberg and Tabuchi fail to disclose, teach or suggest comparing the digital images each with a digital engraving master of the printing cylinder, the comparing comprising: determining deviations between each of the digital images and the digital engraving master, and checking the determined deviations for matching deviations between the digital images, wherein a pseudo defects is concluded if no matching deviations between the digital images have been detected when comparing, and wherein an engraving defect on the printing cylinder is concluded in the case of matching deviations, as claimed and as specified in the present application specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886